DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 06/24/2021 has been entered and is currently under consideration.  Claims 1-23 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias (WO 2004/080695 of record with reference to examiner provided translation) in view of Trewella et al. (GB 909352 of record) hereinafter Trewella.
Regarding claim 1, Kavvadias teaches:
A method for perforating a film of plastic material (p1, ln 14-16) wherein a main film is perforated whilst it is slid through a perforating device (perforation device 3; p7, ln 279-280), and wherein reinforcing bands are formed from an auxiliary film made of plastic material (film strips 35; p6, ln 226-233; p8, ln 307-311), and wherein said reinforcing bands are connected and made to adhere between parallel rows of base holes of the main film (Fig 9); and subsequently the perforated main film with the reinforcing bands is stretched in the longitudinal sliding direction (Fig 1; p 7, ln 270-271).
Kavvadias does not teach:
a pressurized hot gas source is provided, having a temperature above the melting temperature of the main film;
a plurality of pressurized hot gas jets correlated with the sliding speed of the main film is generated sequentially; and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas.
In the same field of endeavor regarding plastic films, Trewella teaches a method for perforating a film of plastic material wherein a pressurized hot gas source is provided, having a temperature above the melting temperature of the main film (p 2, ln 40-45);
a plurality of pressurized hot gas jets correlated with the sliding speed of the main film is generated sequentially (p 3, ln 9-11); and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas (p 2, ln 97-119) for the motivation of providing a simpler and less expensive method of perforating thermoplastic films (p 1, ln70-86).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Kavvadias with the perforation method as taught by Trewella in order to provide a simpler, less expensive, more functional, and improved method of perforating thermoplastic films (p 1, ln70-86).
Regarding claim 2, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches the main film is stretched before perforating (p 4, ln 130-131).
Regarding claim 5, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches the auxiliary film is cut into strips and the reinforcing bands are formed by folding the side edges of the strips of auxiliary film, before adhesion to the main film (p 6, ln 230-233, p 3, ln 106-107).
Regarding claim 9
Kavvadias teaches a longitudinal pitch between the holes of the rows of base holes and a transverse pitch between rows of contiguous holes.
Kavvadias in view of Trewella does not recite wherein the longitudinal pitch between the holes of the rows of base holes is equal to or greater than 20 mm and the transverse pitch between rows of contiguous holes is equal to or greater than 50 mm.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04(IV)(A).
Since it has been held that changes in size/dimension are obvious to one of ordinary skill, it would have been obvious to one of ordinary skill in the art to change the dimensions of the pitch of the holes to fit the claimed dimensions.
Regarding claim 10, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches wherein the ratio A1/A2 between the perforated area and the non-perforated area of the main film is equal to or greater than 0.1 (Fig 9).
Regarding claim 12, Kavvadias teaches:
A method for perforating a film of plastic material (p1, ln 14-16) wherein a main film is perforated whilst it is slid through a perforating device (perforation device 3; p7, ln 279-280), and wherein reinforcing bands are formed from an auxiliary film made of plastic material (film strips 35; p6, ln 226-233; p8, ln 307-311), and wherein said reinforcing bands are connected and made to adhere between parallel rows of base holes of the main film (Fig 9); and subsequently the perforated main film with the reinforcing bands is stretched in the longitudinal sliding direction (Fig 1; p 7, ln 270-271),
wherein the main film is stretchable or heat-shrinkable (p 4, ln 130).
Kavvadias does not teach:
a pressurized hot gas source is provided, having a temperature above the melting temperature of the main film;
a plurality of pressurized hot gas jets correlated with the sliding speed of the main film is generated sequentially; and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas.
In the same field of endeavor regarding plastic films, Trewella teaches a method for perforating a film of plastic material wherein a pressurized hot gas source is provided, having a temperature above the melting temperature of the main film (p 2, ln 40-45);
a plurality of pressurized hot gas jets correlated with the sliding speed of the main film is generated sequentially (p 3, ln 9-11); and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas (p 2, ln 97-119) for the motivation of providing a simpler and less expensive method of perforating thermoplastic films (p 1, ln70-86).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Kavvadias with the perforation method as taught by Trewella in order to provide a simpler, less expensive, more functional, and improved method of perforating thermoplastic films (p 1, ln70-86).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias in view of Trewella as applied to claim 2 above, and further in view of Borse et al. (US 2017/0274574) hereinafter Borse.
Regarding claim 3, Kavvadias in view of Trewella teaches the method of claim 2.
Kavvadias further teaches the main film is stretched before perforating.
Kavvadias in view of Trewella does not teach the main film is stretched with a prestretch percentage comprised between more than 0% and 200%.
In the same field of endeavor regarding plastic films, Borse teaches stretching a plastic film wherein the main film is stretched with a stretch percentage comprised between 0% and 200% ([0014]; 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stretching as taught by Kavvadias in view of Trewella with the stretch percentage a taught by Borse in order to provide a composite film that provides excellent barrier performance.
Regarding claim 4, Kavvadias in view of Trewella and Borse teaches the method of claim 3.
Kavvadias further teaches the main film is stretched further, with a stretch percentage comprised between 100% and 400% with respect to the prestretched main film, following adhesion of the reinforcing bands (p 7, ln 270-271).
Borse further teaches stretching a plastic film with a stretch percentage comprised between 100% and 400% ([0014]; table 3).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias in view of Trewella as applied to claim 1 above, and further in view of Mitchell et al. (US 10232594) hereinafter Mitchell.
Regarding claim 6, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias in view of Trewella does not teach wherein the main film has a thickness between 10-40 µm.
In the same field of endeavor regarding plastic films, Mitchell teaches a main film with range of values for the thickness that overlaps with the claimed range (thickness d130; Col 6, ln 23-31) for the motivation of controlling the stiffness of the film (col 2, ln 38-40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the main film as taught by Mitchell that overlaps with the claimed range in order to control the stiffness of the film.
Regarding claim 7, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias in view of Trewella does not teach wherein the auxiliary film has a thickness between 10-40 µm.
In the same field of endeavor regarding plastic films, Mitchell teaches an auxiliary film with range of values for the thickness that overlaps with the claimed range (thickness d110; Col 6, ln 23-31) for the motivation of controlling the stiffness of the film (col 2, ln 38-40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the auxiliary film as taught by Mitchell that overlaps with the claimed range in order to control the stiffness of the film.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias in view of Trewella as applied to claim 1 above, and further in view of Johanson et al. (US 2017/0320293) hereinafter Johanson.
Regarding claim 8, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias in view of Trewella does not teach wherein the reinforcing bands has a width comprised between 5-25 mm.
In the same field of endeavor regarding plastic films, Johanson teaches reinforcing bands with a range of values for the width that overlaps with the claimed range ([0071]) for the motivation of obtaining a versatile reinforcement ([0016]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias in view of Trewella as applied to claim 1 above, and further in view of Welch et al. (US 2012/0148796) hereinafter Welch.
Regarding claim 11, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches stretching and applying the reinforcing bands occur by moving the main film at an advancement speed (p 7, ln 270-271).
Kavvadias in view of Trewella does not teach an advancement speed of 200m/min.
In the same field of endeavor regarding stretch films, Welch teaches that changing the advancement speed of a composite film changes the stretch ratio of the composite film ([0068]).  As the speed of the composite film increases, the stretch ratio increases.  As the speed of the composite film decreases, stretch ratio the decreases.  Therefore one of ordinary skill in the art would consider the advancement speed of the composite film as a result effective variable.
The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the advancement speed as taught by Kavvadias in view of Trewella since Welch teaches that the advancement speed is a result effective variable, and it has been held that routine experimentation to find optimal or workable ranges is within the skill of one practicing in the art.  One of ordinary skill in the art would be motivated to do so in order to optimize for the desired stretch ratio of the film.
Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a plurality of pressurized hot gas jets correlated with a sliding speed of the main film is generated sequentially.  However, Trewella teaches that a film is perforated by several nozzles ejecting pressurized heated gas against a drum having depressions and that the nozzles are blocked by the drum until the drum rotates into a position where nozzle and depression line up to allow a jet of gas to perforate the film in a sequence determined by the pattern of the depressions on the drum as it rotates (p2, ln 5-61).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743